IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                                                                 F I L E D
                                     No. 07-30393                               September 14, 2007
                                   Summary Calendar
                                                                              Charles R. Fulbruge III
                                                                                      Clerk
KEVIN DALE MANNING

                                                  Plaintiff-Appellant
v.

CHERAMIE BROTHERS BO TRUC;
UNITED STATES COAST GUARD

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:06-CV-5835


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       The pro se plaintiff-appellant, Kevin Dale Manning, appeals the district
court’s dismissal of his maritime action without prejudice for failure to
prosecute.
       Rule 41(b) of the Federal Rules of Civil Procedure authorizes a district
court to dismiss an action for the plaintiff’s failure to prosecute. McCullough v.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-30393

Lynaugh, 835 F.2d 1126, 1127 (5th Cir. 1998). The district court may dismiss
an action for failure to prosecute on its own initiative, without any motion from
the opposing party.     Id. Rule 41(b) dismissals are reviewed for abuse of
discretion. Id.; Rogers v. Kroger Co., 669 F.2d 317, 320 (5th Cir. 1982).
      Because the district court’s dismissal was without prejudice and because
the record contains no indication that—and the plaintiff does not contend that—
any applicable statute of limitations has run since the filing of the complaint, see
Hawkins v. McHugh, 46 F.3d 10, 12 (5th Cir. 1995), the plaintiff has suffered no
prejudicial harm from the dismissal. See McCullough, 835 F.2d at 1127 (“In
such circumstances trial courts must be allowed leeway in the difficult task of
keeping their dockets moving.”). The district court dismissed the action after the
plaintiff failed to establish good cause why no action had been taken in the case
and after due notice to the plaintiff to show cause had been provided. Under
these circumstances, the district court’s dismissal of the plaintiff’s case without
prejudice was not an abuse of discretion.
      For these reasons, we AFFIRM.
      The plaintiff’s motion to supplement the record is DENIED AS MOOT.




                                         2